Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Response to Amendment
2.	In the amendment filed 10/27/2020, the following has occurred: claims 19, 26, and 33 have been amended.  Now, claims 19-24, 26-31, and 33-38 remain pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 19, 26, and 33 have been amended to recite “an agent structured to be deployed simultaneously to at least two of the plurality of provider systems…”  In the remarks filed 10/27/2020, Applicant points to paragraphs 0059-0061 and Figure 5 for support for these amendments.  The portions of the specification do show smart agents that are a part of the provider systems.  However, there is no description of a simultaneous deployment.  There is no description of the relative timing of the smart agents on the provider systems, just that they are a component of the provider systems.  Therefore, the language of being “deployed simultaneously” lacks adequate support in the originally filed specification.
6.	Claims 20-25, 27-31, and 34-38 are rejected based on their dependencies on claims 19, 26, and 33.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claims 33-38 recite a “tangible computer readable storage medium…”  Paragraphs 0066-0070 of the specification describe embodiments of the invention that include 
9.	Claims 19-24, 26-31, and 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
10.	Claim 1 recites receive medical codes including a first code from the first payer system corresponding to a patient and a second code form the second payer system corresponding to the patient; store the medical codes, transform the medical codes to a common format, the common format to standardize the first code with the second code to determine a coding gap of the patient, wherein the coding gap is indicative of a gap in care of the patient; and when the coding gap of the patient is determined: reconcile the coding gap with a scheduling gap of the patient to schedule an appointment to address the gap in care of the patient, wherein the scheduling gap is indicative of an available time for a provider to remedy the gap in care for the patient;AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114Page 3 of 20Serial Number: 15/195,080Dkt: VVCH-0054-U01 Filing Date: June 28, 2016facilitate the appointment and removal of the coding gap from the database corresponding to the patient; facilitate computation of a risk adjustment score by at least one of the first payer system or the second payer system based on a claim diagnosis code triggered by removal of the coding gap; and communicate regarding removal of the gap in care of the patient and the risk adjustment score. 
11.	These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  The generic computer components in the claim include “a connect engine in communication with a first payer system, a second payer system, and a plurality of provider systems via a network,” “the connect engine including: a database…and instructions 
12.	But for the recitation of the identified generic computer components, the above identified recitations encompass commercial interactions/business relations in the medical administrative field and managing personal interactions including following rules or instructions.  These are examples of Certain Methods of Organizing Human Activity.  For example, but for the recitation of the identified generic computer components, the claims encompass acquiring patient medical codes from two medical institutions, transforming the codes into a common format such as ICD or CPT, observing the codes to determine a gap in care for the patient, scheduling the patient for an appointment with a provider to remove the gap in care, facilitating the appointment and calculating a risk adjustment.  These medical coding and appointment scheduling steps are examples of Certain Methods of Organizing Human Activity.  If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation or commercial interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
13.	Claims 20-24 further expand on the abstract idea identified above, further defining the gap in care, additional transforming of data into a common format, reconciling lists of patients, updating patient data, and scheduling the appointment.  Therefore, this claims also recite limitation that encompass commercial interactions/business relations in the medical administrative field and managing personal interactions including following rules or instructions but for the recitation of generic computer components.
14.	This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite “a connect engine in communication with a first payer 
15.	The written description discloses that the recited computer components encompass generic components including “subject matter of this description may be implemented as stand-alone system or for execution as an application capable of execution by one or more computing devices. The application (e.g., webpage, downloadable applet or other mobile executable) can generate the various displays or graphic/visual representations described herein as graphic user interfaces (GUIs) or other visual illustrations, which may be generated as webpages or the like, in a manner to facilitate interfacing (receiving input/instructions, generating graphic illustrations) with users via the computing device(s)” (see paragraph 0067).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Although the claim recites limitations directed to acquiring data via a network and storing it in memory, these are examples of insignificant, extra-solution data gathering and storage activity which do not integrate the abstract idea into a practical application.  Furthermore, as explained above, the broadest reasonable interpretation of a deployed “agent” encompasses software installed on at least two generic computing devices.  Therefore, these limitation does not integrate the abstract idea into a practical application.
Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
17.	Claims 26-31 and 33-38 recite substantially similar method and computer readable medium limitations to system claims 19-24.  Therefore, these claims also recite limitations that given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components for similar reasons as set forth above.

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

20.	Claim 19-24, 26-31, and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon, US Patent Application Publication No. 2015/0347705 in view of Fendell, US Patent Application Publication No. 2015/0269334 and further in view of McCallum, US Patent Application Publication No. 2011/0087500.
21.	As per claim 19, Simon teaches a payer provider connectivity apparatus, the apparatus comprising: a connect engine in communication with a first payer system, a second payer system, and a plurality of provider systems via a network (see paragraphs 0254 and 0260; the various client databases 108 are encompassed by a first and second payer system and plurality of provider systems because they include EHR systems, insurance claims databases, payor data sources, etc.), the connect engine to receive, via the network, medical codes including a first code from the first payer system corresponding to a patient and a second code from the second payer system corresponding to the patient (see paragraphs 0034; collected data includes diagnosis codes; paragraphs 0270 and 0312 show that codes are collected from multiple, different EHR and claims data sources); the connect engine including: a database to store the medical codes and instructions for execution (see paragraph 0257); and a processor to execute the instructions to at least: transform the medical codes to a common format, the common format to standardize the first code with the second code (see paragraph 0270; data manipulation module interprets incoming data and creates output data in a common format) to determine a coding gap of the patient, wherein the coding gap is indicative of a gap in care of the patient (see paragraph 0314); and when the connect engine determines the coding gap of the patient: reconcile the coding gap with a scheduling gap of the patient to schedule an appointment to address the gap in care of the patient (see paragraphs 0326-0327; specific interventions for care gaps are identified including scheduling an appointment for the patient); the agent further structured to: facilitate the 
22.	While Simon teaches facilitation scheduling, Simon does not explicitly teach the scheduling gap is indicative of an available time for a provider to remedy the gap in care for the patient.  Simon also does not explicitly teach an agent structured to be deployed simultaneously to at least two of the plurality of provider systems to enable communication between the at least two of the plurality of provider systems and the connect engine or that the risk adjustment score is calculated by the first or second payer system.  Finally, while Simon teaches correcting caps in care, Simon does not explicitly teach removal of the coding gap from the database corresponding to the patient.
23.	Fendell teaches identifying a scheduling gap is indicative of an available time for a provider to remedy the gap in care for the patient (see paragraph 0058; a gap in care window displays information to schedule an appointment to remedy the gap in care). Fendell further teaches removal of the gap in care for the patient upon completing a scheduled appointment (see paragraph 0051).  Finally, Fendell teaches an agent structured to be deployed simultaneously to at least two of a plurality of provider systems to enable communication between the at least two of the plurality of provider systems and a central engine (see Figure 1 and paragraphs 0068-0070; shows a plurality of provider systems which executable programs (i.e. agents) that facilitate communication between components). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these scheduling and system architecture features to the system of Simon with the motivation of improving the healthcare provided to patients by scheduling patients for needed care that they may not be seeking (see paragraph 0026 of Fendell).

25.	As per claim 20, Simon, Fendell, and McCallum teaches the apparatus of claim 19 as described above.  Simon further teaches the gap in care is a gap in a medical care of the patient, wherein the patient is affected negatively by the gap in care (see paragraph 0314).
26.	As per claim 21, Simon, Fendell, and McCallum teaches the apparatus of claim 19 as described above.  Simon further teaches the first payer system is to generate a first member roster file and the second payer system is to generate a second member roster file, the first and second member roster files indicative of a plurality of patients associated with the first payer system and the second payer system (see paragraphs 0260, 0296 and 0304; describes a list of patients being received from a plurality of different payer systems).
27.	As per claim 22, Simon, Fendell, and McCallum teaches the apparatus of claim 21 as described above.  Simon further teaches the connect engine is to receive the first member roster file from the first payer system and the second member roster file from the second payer system, the connect engine further including the processor to: transform the first member roster file and the second member roster file to a common format to determine a complete member list of the first payer system and the second payer system (see paragraphs 0260 and 0270; collected data including data from payor data sources is transformed into a common format); reconcile the complete member list with a previous member list to generate a roster exception corresponding to an enrollment status of the plurality of patients (see paragraph 0329; patient data is mapped to condition category based on program enrolment); and 
28.	As per claim 23, Simon, Fendell, and McCallum teaches the apparatus of claim 19 as described above.  Simon further teaches the connect engine is to generate a member coding gap file when a first provider system and a second provider system provide a medical code of the patient, the member coding gap file to provide updated information corresponding to a patient medical care to the plurality of provider systems (see paragraph 0331).
29.	As per claim 24, Simon, Fendell, and McCallum teaches the apparatus of claim 19 as described above.  Simon further teaches a scheduler to receive instructions from the agent and schedule the appointment based on the gap in care (see paragraphs 0326-0327; specific interventions for care gaps are identified including scheduling an appointment for the patient).
30.	Claims 26-31 and 33-38 recite substantially similar method and computer readable medium limitations to apparatus claims 19-24 and, as such, are rejected for similar reasons as given above.

Response to Arguments
31.	In the remarks filed 10/27/2020, Applicant argues that (1) various claim recitations are not capable of being practically performed in the mind of a user; (2) the 101 rejections are improper because they do not cite any cases as evidence that the claims fall into a particular grouping of abstract idea; (3) the claims improve the medical administrative field by transforming medical codes into a common format to determine gaps in patient care similar to SRI; (4) the claimed medical code transformation and agent deployment amounts to significantly more than the abstract idea for similar reasons to those of Core Wireless and Enfish; (5) there is no risk of preempting the abstract idea.
32.	In response to argument (1), in the updated 101 rejections set forth above, the claims have been identified as recited limitations that encompass Certain Methods of Organizing Human Activity but for 
33.	In response to argument (2), the examiner respectfully disagrees that an analogous court case must be cited to support the identified abstract idea.  The rejections identify a concept that has been identified as an abstract idea (Certain Methods of Organizing Human Activity including commercial interactions/business relations and managing personal interactions including following rules or instructions).  As set forth in the MPEP, “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above” (see MPEP 2106.04(a)).
34.	In response to argument (3), the examiner respectfully disagrees that the claimed invention is similar to that of SRI.  Monitoring network traffic to detect suspicious activity is inherently a technical solution to a technical problem.  In contrast, improving medical administration by detecting gaps in care is an improvement to a commercial or business problem.  While the claimed invention does recite several technical components, these technical components are merely utilized as a tool to execute the abstract idea.  As explained above, transforming medical codes from one format to another is a process that could be carried out manually.  Additionally, there is no indication that the claimed invention amounts to an improvement to medical code transformation.  In fact, while the specification makes reference to transforming information to a common format, there is no specific description of how medical codes are transformed from one format to another.  Therefore, this argument is not found to be persuasive.
35.	In response to argument (4), the examiner respectfully disagrees that the claimed invention is similar to that of Enfish.  The claims in Enfish were found to be patent eligible because the improved the operations of the computer itself by reducing the time it takes to retrieve information according to the Core Wireless, the claimed invention was directed to a technical improvement in display technology by improving how applications are launched.  In contrast, improving medical administration by detecting gaps in care is an improvement to a commercial or business problem.  There is no indication that the claimed invention improves the operations of the computers themselves, such as improving processing speed or reducing memory requirements.  There is also no indication that the claimed invention amounts to an improvement to medical code transformation as explained above.  Therefore, this argument is not found to be persuasive.
36.	In response to argument (5), while it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above.
37.	Applicant’s arguments regarding the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth above. 

Conclusion
38.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PR Newswire, Family Physicians Group Improves Patient Experience through Use of PatientPoint(R) Care Coordination Platform: PatientPoint plays key role in strategic patient engagement initiative, discloses a point of care platform to address patient gaps in care.
Fulton, US Patent Application Publication No. 2017/0177810, discloses identifying and resolving patient gaps in care and performing insurance risk adjustment.

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
40.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
41.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
42.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner




/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626